Exhibit 10.42

DEFERRED CASH AWARD AGREEMENT

THIS AGREEMENT, dated as of February 10, 2009, between Lazard Group LLC (the
“Company”), and                              (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Amount and Vesting of Deferred Cash Award.

(a) Subject to the provisions of this Agreement, the Company, hereby awards to
the Employee, as of [Insert Date] (the “Award Date”), a cash award in the amount
of $                         (the “Deferred Cash Award”) that is subject to
vesting and will be paid in installments as set forth herein.

(b) Subject to the terms and conditions of this Agreement, the Deferred Cash
Award shall vest as follows: $                     will vest on [Insert Date],
$                     will vest on [Insert Date], $                     will
vest on [Insert Date] and $                     will vest on [Insert Date], and
the             ,                  and                  installments shall
accrue interest as provided in Section 2. The period during which the Deferred
Cash Award is subject to vesting is the “Restriction Period”, and each date on
which the applicable installment of the Deferred Cash Award vests is a “Vesting
Date”.

(c) In the event that the Employee incurs a Termination of Employment (as
defined in the Company’s 2008 Incentive Compensation Plan (the “Plan”)) or gives
notice of resignation during the Restriction Period for any reason not set forth
in Section 1(d), all rights to any unpaid installments of the Deferred Cash
Award shall be forfeited by the Employee effective immediately upon such
Termination of Employment or notice of resignation.

(d) (i) In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s Disability (as defined in the Plan)
or due to a Termination of Employment by the Company other than for Cause (as
defined in the Plan), then, subject to the release requirement set forth in
Section 1(e) below, the Employee will receive an amount equal to 50% of any
unpaid installments (together with any interest that is payable pursuant to
Section 2 below, and less any taxes that the Company is required to withhold on
100% of the unpaid installments and accrued interest) within 30 days following
Termination of Employment. The remaining 50% of the unpaid installments will be
held by the Company, and, subject to Sections 1(e) and 1(f) below, on each
subsequent Vesting Date, the Employee will become entitled to a payment equal to
50% of the installment that was originally scheduled to vest on that Vesting
Date.

(ii) In the event that the Employee incurs a Termination of Employment during
the Restriction Period due to the Employee’s death or, subject to Section 1(e)
and Section 1(f), dies during the Restriction Period subsequent to a Termination
of Employment described in the preceding sentence, all unpaid installments of
the Deferred Cash Award will vest and be paid within 30 days following the first
to occur of (x) the applicable Vesting Date and (y) the date of death.



--------------------------------------------------------------------------------

(e) In the event that the Employee incurs a Termination of Employment for any
reason set forth in Section 1(d), the Deferred Cash Award will be treated as
provided in Section 1(d) only if the Employee (or the Employee’s estate, if
applicable) signs a customary form of release of claims in favor of the Company
and its Affiliates (as defined in the Plan), and such release becomes effective
and irrevocable within the period specified by the Company. In the event the
Employee (or the Employee’s estate, if applicable) does not sign such release or
revokes such release before it becomes effective, the Employee shall forfeit all
rights to any unpaid installments of the Deferred Cash Award. Furthermore, in
the event that the Employee violates any of the provisions of Appendix A, which
is incorporated herein by reference, the Employee shall forfeit all rights to
any unpaid installments of the Deferred Cash Award.

(f) In the event of a Change in Control (as defined in the Plan), all unpaid
installments of the Deferred Cash Award that have not been forfeited shall
automatically vest as of the date of such Change in Control and shall be paid
within 30 days following the date of such Change in Control.

2. Payment of Deferred Cash Award; Crediting of Interest.

The Company shall, subject to Section 1(e) (if applicable) and Section 3, pay to
the Employee the applicable installment of the Deferred Cash Award as soon as
practicable (but in no event more than 30 days) after the applicable installment
of the Deferred Cash Award has vested. Solely with respect to installments that
are scheduled to vest on                                          
                            and                              (i.e., the
                    ,                      and                      installments
of the Deferred Cash Award), for each year in which a portion of the Deferred
Cash Award remains unpaid by December 31 and has not been forfeited, the
Employee shall be entitled to interest on the unpaid amount at a rate equal to
5% per annum, provided that for             , interest shall begin to accrue
beginning on                             . Each such interest payment shall be
paid within 30 days following the end of the year with respect to which it
accrues. In addition, in the event that a portion of the Deferred Cash Award
(other than the first installment) is paid on or prior to December 31 of a year,
the Employee shall be entitled to interest on the amount that is paid at a rate
equal to 5% per annum for the period beginning on January 1 of such year and
ending on the date that such amount is paid, and such interest shall be paid
together with the unpaid portion of the Deferred Cash Award to which it relates.
In the event that the Employee forfeits the right to receive an installment of
the Deferred Cash Award, the Employee will be required to repay the Company for
the interest that was previously paid to the Employee with respect to the
forfeited installment.

3. Taxes and Withholding.

Amounts payable pursuant to this Agreement shall be subject to withholding of
any federal, state, local and foreign taxes required to be withheld. Except as
otherwise required by applicable law, in the event that the Employee becomes
entitled to receive 50% of the unpaid installments, together with interest
accrued thereon, pursuant to Section 1(d) above, the Company will report that
the Employee will be taxed on the full value of such amounts at the time the
Employee becomes entitled to payment of the first 50% in accordance with
Section 1(d) above.

 

-2-



--------------------------------------------------------------------------------

4. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement shall confer upon the Employee any right to continue in the
employ of the Company or any of its Affiliates or interfere in any way with the
right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.

5. Laws Applicable to Construction; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws, which could cause the application of the law of
any jurisdiction other than the State of New York. The Deferred Cash Award is
subject to the terms and conditions set forth in this Agreement and Appendix A,
which is hereby incorporated by reference. By signing this Agreement, the
Employee agrees to and is bound by the restrictive covenants set forth in
Appendix A.

(b) Subject to the provisions of Section 5(c), any controversy or claim between
the Employee and the Company or its Affiliates arising out of or relating to or
concerning the provisions of this Agreement shall be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, the Financial Industry Regulatory Authority (“FINRA”) or, if FINRA
declines to arbitrate the matter, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.

(c) Notwithstanding the provisions of Section 5(b), and in addition to its right
to submit any dispute or controversy to arbitration, the Firm may bring an
action or special proceeding in a state or federal court of competent
jurisdiction sitting in the City of New York, whether or not an arbitration
proceeding has theretofore been or is ever initiated, for the purpose of
temporarily, preliminarily, or permanently enforcing the provisions of the
Covenants, or to enforce an arbitration award, and, for the purposes of this
Section 5(c), the Employee (i) expressly consents to the application of
Section 5(d) to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of the Covenants
or this Agreement would be difficult to calculate and that remedies at law would
be inadequate, and (iii) irrevocably appoints the General Counsel of the Company
as the Employee’s agent for service of process in connection with any such
action or proceeding, who shall promptly advise the Employee of any such service
of process by notifying the Employee at the last address on file in the
Company’s records.

(d) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement that is not otherwise required

 

-3-



--------------------------------------------------------------------------------

to be arbitrated or resolved in accordance with the provisions of Section 5(b).
This includes any suit, action or proceeding to compel arbitration or to enforce
an arbitration award. The Employee and the Company acknowledge that the forum
designated by this Section 5(d) has a reasonable relation to this Agreement, and
to the Employee’s relationship to the Company. Notwithstanding the foregoing,
nothing herein shall preclude the Company or the Employee from bringing any
action or proceeding in any other court for the purpose of enforcing the
provisions of Sections 5(a), 5(b), or this Section 5(d). The agreement of the
Employee and the Company as to forum is independent of the law that may be
applied in the action, and the Employee and the Company agree to such forum even
if the forum may under applicable law choose to apply non-forum law. The
Employee and the Company hereby waive, to the fullest extent permitted by
applicable law, any objection which the Employee or the Company now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in this Section 5(d). The Employee
and the Company undertake not to commence any action arising out of or relating
to or concerning this Agreement in any forum other than a forum described in
this Section 5(d), or, to the extent applicable, Section 5(b). The Employee and
the Company agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any such suit, action or proceeding in any
such court shall be conclusive and binding upon the Employee and the Company.

6. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the Deferred Cash Award shall
require an instrument in writing to be signed by both parties hereto, except
such a modification, amendment or waiver made to cause the Deferred Cash Award
to comply with applicable law, tax rules, or accounting rules and which is made
to similarly situated employees. The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

7. Sections 409A and 457A of the Code.

It is intended that all amounts payable pursuant to this Agreement that are
considered compensation shall be exempt from Sections 409A and 457A of the Code
pursuant to the “short-term deferral” rule applicable to each such section, as
set forth in the regulations or other guidance published by the Internal Revenue
Service thereunder.

8. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

-4-



--------------------------------------------------------------------------------

9. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

IN WITNESS WHEREOF, as of the date first above written, the Company has executed
by a duly authorized officer and the Employee has hereunto set the Employee’s
hand.

 

Lazard Group LLC By:  

 

  Michael J. Castellano   Chief Financial Officer  

 

  NAME

 

-5-



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

The Employee acknowledges that the Deferred Cash Award awarded pursuant to the
Deferred Cash Award Agreement (the “Agreement”) confers a substantial benefit
upon the Employee, and agrees to the following covenants, which are designed,
among other things, to protect the interests of the Company and its Affiliates
(collectively, the “Firm”) in confidential and proprietary information, trade
secrets, customer and employee relationships, orderly transition of
responsibilities, and other legitimate business interests. The Employee
acknowledges that, pursuant to Section 1(e) of the Agreement, all rights to any
unpaid installments of the Deferred Cash Award will be forfeited upon a
violation by the Employee of the following covenants, and that, pursuant to
Section 5(c) of the Agreement, the Firm may seek injunctive relief in order to
enforce the following covenants:

(a) Confidential Information. The Employee shall not at any time (whether prior
to or following the Employee’s Termination of Employment) disclose or use for
the Employee’s own benefit or purposes or the benefit or purposes of any other
person, corporation or other business organization or entity, other than the
Firm, any trade secrets, information, data, or other confidential or proprietary
information relating to the customers, developments, programs, plans or business
and affairs of the Firm, provided that the foregoing shall not apply to
information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
covenant or as required pursuant to an order of a court, governmental agency or
other authorized tribunal (provided that the Employee shall provide the Firm
prior written notice of any such required disclosure). The Employee agrees that
upon the Employee’s Termination of Employment, the Employee or, in the event of
the Employee’s death, the Employee’s heirs or estate at the request of the Firm,
shall return to the Firm immediately all books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Firm. Without limiting the foregoing, the existence of,
and any information concerning, any dispute between the Employee and the Firm
shall be subject to the terms of this Paragraph (a), except that the Employee
may disclose information concerning such dispute to the arbitrator or court that
is considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).

(b) Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) three months
after the Employee’s date of Termination of Employment for any reason other than
a termination by the Firm without Cause or (ii) one month after the date of the
Employee’s Termination of Employment by the Firm without Cause (in either case,
the date of such Termination of Employment, the “Date of Termination,” and such
period, the “Noncompete Restriction Period”), the Employee shall not, directly
or indirectly, on the Employee’s behalf or on behalf of any other person, firm,
corporation, association or other entity, as an employee,

 

A-1



--------------------------------------------------------------------------------

director, advisor, partner, consultant or otherwise, provide services or perform
activities for, or acquire or maintain any ownership interest in, a “Competitive
Enterprise.” For purposes of this Appendix, “Competitive Enterprise” shall mean
a business (or business unit) that (x) engages in any activity or (y) owns or
controls a significant interest in any entity that engages in any activity, that
in either case, competes anywhere with any activity that is similar to an
activity in which the Firm is engaged up to and including the Employee’s Date of
Termination. Notwithstanding anything in this Appendix, the Employee shall not
be considered to be in violation of this Appendix solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Employee’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise). The Employee acknowledges that the Firm is engaged
in business throughout the world. Accordingly, and in view of the nature of the
Employee’s position and responsibilities, the Employee agrees that the
provisions of this Paragraph (b) shall be applicable to each jurisdiction,
foreign country, state, possession or territory in which the Firm may be engaged
in business while the Employee is providing services to the Firm.

(c) Nonsolicitation of Clients. The Employee hereby agrees that during the
Noncompete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Appendix, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Employee provided
services, or for whom the Employee transacted business, or whose identity became
known to the Employee in connection with the Employee’s relationship with or
employment by the Firm, whether or not the Firm has been engaged by such Client
pursuant to a written agreement; provided that an entity which is not a client
of the Firm shall be considered a “prospective client” for purposes of this
sentence only if the Firm made a presentation or written proposal to such entity
during the 12-month period preceding the Date of Termination or was preparing to
make such a presentation or proposal at the time of the Date of Termination.

(d) No Hire of Employees. The Employee hereby agrees that while employed by the
Firm and thereafter until six months after the date of the Termination of
Employment for any reason (the “No Hire Restriction Period”), the Employee shall
not, directly or indirectly, for himself or on behalf of any third party at any
time in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

 

A-2



--------------------------------------------------------------------------------

(e) Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f) Notice of Termination Required. The Employee agrees to provide three months’
written notice to the Firm prior to the Employee’s Termination of Employment.
The Employee hereby agrees that, if, during the three-month period after the
Employee has provided notice of termination to the Firm or prior thereto, the
Employee enters (or has entered into) a written agreement to provide services or
perform activities for a Competitive Enterprise that would violate Paragraph
(b) if performed during the Noncompete Restriction Period, such action shall be
deemed a violation of this Paragraph (f).

(g) Covenants Generally. The Employee’s covenants as set forth in this Appendix
are referred to herein as the “Covenants.” If any of the Covenants is finally
held to be invalid, illegal or unenforceable (whether in whole or in part), such
Covenant shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining such Covenants
shall not be affected thereby; provided, however, that if any of such Covenants
is finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Employee hereby agrees that prior to accepting employment with
any other person or entity during his period of service with the Firm or during
the Noncompete Restriction Period or the No Hire Restriction Period, the
Employee shall provide such prospective employer with written notice of the
provisions of this Appendix, with a copy of such notice delivered no later than
the date of the Employee’s commencement of such employment with such prospective
employer, to the General Counsel of the Company. The Employee acknowledges and
agrees that the terms of the Covenants: (i) are reasonable in light of all of
the circumstances, (ii) are sufficiently limited to protect the legitimate
interests of the Firm, (iii) impose no undue hardship on the Employee and
(iv) are not injurious to the public. The Employee acknowledges and agrees that
the Employee’s breach of the Covenants will cause the Firm irreparable harm,
which cannot be adequately compensated by money damages. The Employee also
agrees that the Firm shall be entitled to injunctive relief for any actual or
threatened violation of any of the Covenants in addition to any other remedies
it may have, including, without limitation, money damages and forfeiture of the
Deferred Cash Award. The Employee further acknowledges that the Covenants and
notice period requirements set forth herein shall operate independently of, and
not instead of, any other restrictive covenants or notice period requirements to
which the Employee is subject pursuant to other plans and agreements involving
the Firm.

 

A-3